Citation Nr: 0843902	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for myopia/presbyopia 
claimed as a bilateral eye disorder.

3.  Entitlement to service connection for adjustment disorder 
with depressed mood claimed as depression.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from August 1981 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision in which the RO, 
in pertinent part, denied the veteran's claims for service 
connection.  

The veteran was scheduled for a Travel Board hearing on 
October 29, 2008, but failed to appear.  The hearing notice 
was not returned as undeliverable, and no further 
communication was received from the appellant regarding the 
hearing request or his failure to appear.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).

As a final preliminary matter, the Board notes that, in an 
April 2008 letter, the RO acknowledge receipt of a letter of 
representation received from a private attorney, stating that 
the appellant had retained him as his representative.  
However, as the veteran never signed and returned the 
enclosed VA Form 21-22a, appointing this or any other 
attorney as his representative, the appellant is considered 
unrepresented at this time.  See 38 C.F.R. §§ 20.600 and 
20.603 (2008).


FINDINGS OF FACT

1.  Competent and persuasive evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

2.  The veteran's myopia/presbyopia (refractive error) is not 
a disability for VA compensation purposes.

3.  No psychiatric disability was noted in service, and 
although post-service medical records show diagnoses of 
adjustment disorder and depression, there is no competent 
evidence of a medical relationship between any such 
disability and the veteran's military service; the majority 
of the medical records show treatment for substance abuse 
starting in 1992, for which VA disability compensation may 
not be paid.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for service connection for myopia/presbyopia 
claimed as a bilateral eye disorder are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.9, 3.303, 3.307, 
3.309, 3.385 (2008).

3.  The criteria for service connection for adjustment 
disorder with depressed mood claimed as depression are not 
met.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, letters dated in December 2005 and January 
2008 collectively provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or 
the evidence itself to the VA.  In both letters, the RO 
provided notice regarding service connection on a direct and 
presumptive basis and asked the claimant to send VA any 
evidence in his possession pertaining to his claims.  In the 
January 2008 letter, the RO also provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), and the type of evidence that 
impacts these types of determinations, consistent with 
Dingess/Hartman.  

After the veteran was afforded opportunity to respond to each 
notice identified above, the March 2008 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claims on appeal.  Hence, while some of this notice was 
provided after the rating action on appeal, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, Social Security 
Administration (SSA) records, VA treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including sensorineural hearing loss and psychoses, 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. 3.307, 
3.309(a).

However, no compensation shall be paid if the disability 
resulting from injury or disease in service is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1131.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that each claim for service connection on appeal must be 
denied, for the reasons expressed below.  

A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he contends that, while serving aboard the USS 
ENTERPRISE, he was exposed to continuing high velocity noise 
in his job as a steam catapult operator, indicating that he 
worked on the deck right below the flight deck for three 
years.  

The veteran's service treatment records show that, on a June 
1981 enlistment examination report, the veteran's ears were 
normal and audiometric testing revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
 5
LEFT
20
25
30
20
10

August 1981 audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5
 5
25
25
 5
LEFT
10
15
25
15
 5

On a November 1982 occupational exposure to ionizing 
radiation examination report, the veteran's ears were normal 
and audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
50
45
45
LEFT
--
30
45
35
35

His June 1984 separation examination report shows that the 
veteran's ears were normal, except for excess cerumen (ear 
wax) in both ear canals and a bilateral ear flush was 
recommended.  Contemporaneous audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
 0
LEFT
25
25
35
25
 0

Thus, although the veteran met the criteria for impaired 
hearing based on November 1982 audiological testing, his 
hearing improved and, at the time of his separation 
examination, the veteran was not found to have right or left 
ear hearing loss meeting the requirements of 38 C.F.R. 
§ 3.385.

The Board notes, however, that the absence of evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current right or left ear 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent VA 
audiological evaluation in March 2006.  Audiometric testing 
then revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
10
LEFT
15
20
20
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The conclusion was that the veteran 
has normal hearing, bilaterally.  Other VA medical records 
reflect the veteran's denial of hearing loss or decreased 
vision in October 2005 and treatment for ear infections 
and/or for blocked ear canals due to excess ear wax in April 
1996 (later resolved), February 2000, December 2005, and 
January and February 2006.

As indicated above, the post-service audiometric and speech 
recognition testing results for both ears do not establish a 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.  Significantly, the veteran has not presented 
competent, probative evidence with numerical audiometric 
testing results that meet the requirements of that regulation 
for either ear.  Therefore, the Board finds that the veteran 
does not have a bilateral hearing loss disability for VA 
purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have hearing loss to the extent needed to constitute 
a disability under section 3.385, the current disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection-evidence of current disability-has 
not been met.

B.  Defective Vision

The veteran's service treatment records reflect that, during 
his June 1981 enlistment examination, the veteran was wearing 
corrective lens.  A November 1982 eye examination showed 
refractive error corrected to 20/20 with eyeglasses and 
normal lens both eyes with an old traumatic scar of the 
cornea in the right eye, not considered disabling.  

His June 1984 separation examination report shows that the 
veteran's eyes were normal with refractive error corrected to 
20/20 with eyeglasses, not considered disabling.

A December 2005 VA optometry consult reflects that the 
veteran denied ocular disease (that is, glaucoma or 
cataracts).  Without correction his vision was noted to be 
20/50 in the right eye and 20/150 in the left eye.  An 
eyeglass prescription was filled.

Considering the claim in light of the above, the Board notes 
that the record does not reflect the presence of a current 
disability upon which to predicate a grant of service 
connection for an eye disability.  As regards the diagnoses 
of refractive errors (myopia and presbyopia), the Board 
points out that refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  See 
38 C.F.R. §§ 4.9, 3.303.  The Board notes that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)).  Here, there is no evidence 
whatsoever of any superimposed disease or injury during 
service in this case.  As such, there is no competent 
evidence of a current disability upon which to predicate a 
grant of service connection on any basis, and, hence, no 
valid claim for service connection.  See Brammer, 3 Vet. App. 
at 225 (1992); Rabideau, 2 Vet. App at 144.

C.  Psychiatric Disability

The veteran also contends that he currently suffers from a 
psychiatric disorder, to include depression, as a result of 
his military service.  Specifically, he asserts that he was 
exposed to the death of a fellow crewman, who was sucked into 
the intake of a jet plane on the flight deck.  The veteran 
stated that he witnessed the remains and clean up and has 
continuing dreams of this event.  He also hears screaming 
voices about this incident calling out for help.  The veteran 
claims that a VA psychiatrist has told him that these voices 
might be auditory hallucinations associated with 
schizophrenia.  The veteran feels that this event triggered a 
serious emotional disorder that he has treated with alcohol 
and drugs for many years.

Considering the claim for service connection for an acquired 
psychiatric disorder in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.  

Service treatment records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  His enlistment, interim and separation 
examination reports lack any findings of a psychiatric 
disability. 

In April 1996, the veteran was admitted to the VA inpatient 
substance abuse rehabilitation and recovery treatment program 
(SARRTP) at the Coatesville VA Medical Center (VAMC) for the 
first time.  During that admission, the veteran reported a 
history of drug abuse.  He started smoking marijuana at 18 
and started using cocaine at 22.  The veteran also stated 
that his alcohol problems began at 19.  While in the SARRTP 
program, urine drug screenings were noted as positive for 
cocaine at the time of admission with an increase after three 
days.  The veteran denied using and the treatment team agreed 
to discharge him due to indication of drug use.  The 
diagnosis was drug dependence, cocaine, continuous.

In February 2000, the veteran was admitted for the second 
time to residential treatment for substance abuse-cocaine 
dependence, alcohol abuse, and nicotine dependence-at the 
Coatesville VAMC.  It was noted that his condition was severe 
and that the veteran was unable to control his substance 
abuse which began in 1992; he was jobless.  He was discharged 
in April 2000.

In March 2002, the veteran was admitted for the third time to 
the VA domiciliary SATU program for treatment of continuous 
use cocaine dependence and nicotine dependence.  When he was 
discharged in April 2002, the prognosis was guarded.

In October 2005, the veteran was again admitted for treatment 
of substance abuse to the VA domiciliary SATU program.  At 
that time, the diagnostic impressions were continuous cocaine 
dependence; alcohol episodic; adjustment disorder not 
otherwise specified (NOS), and nicotine dependence.  He was 
discharged in March 2006, following an arrest for outstanding 
warrants.  Diagnoses included continuous use cocaine 
dependence and adjustment disorder with depressed mood.

During a May 2006 initial primary care visit at the 
Philadelphia VAMC, the veteran gave a prior history of 
depression and cocaine dependence.  A later May 2006 VA 
treatment record reflects that the veteran felt depressed 
because his nonservice-connected pension claim was denied.  
Subsequent VA medical records reflect treatment for cocaine 
dependence.

In a September 2006 SSA mental residual functional capacity 
assessment, the reviewing psychologist indicated that the 
claimant alleged disability due to depression and anxiety.  
However, the medical evidence established a medically 
determinable impairment of substance dependence and 
unspecified adjustment disorder involving anxiety and 
depression.  The veteran was then in a recent early state of 
remission.

An October 2007 SSA anxiety disorders evaluation reflects 
that the veteran had generalized persistent anxiety, 
recurrent severe panic attacks, and recurrent and intrusive 
recollections of a traumatic experience.  The SSA physician 
remarked that the veteran had consistently reported symptoms 
of post-traumatic stress disorder (PTSD)-may have been using 
alcohol to self-medicate.  In December 2007, the veteran was 
notified that SSA had denied his claim for disability 
benefits.

Initially, the Board notes that the record does not provide a 
basis for establishing service connection for adjustment 
disorder with depressed mood claimed as depression.  The 
Board is cognizant of the various psychiatric diagnoses of 
record, and notes that the veteran's VA treatment records 
include diagnoses of depression and adjustment disorder NOS.  

The weight of the competent medical evidence of record 
establishes that the veteran was not diagnosed with a 
psychosis within one year after discharge from active duty 
and that the veteran currently suffers primarily from cocaine 
dependence which, along with any other psychiatric diagnosis, 
is not shown to be etiologically related to active military 
service.  The Board emphasizes that the veteran's assertions 
as to what physicians purportedly told him, that is, that a 
VA psychiatrist told him that he might be having auditory 
hallucinations associated with schizophrenia, does not 
constitute competent medical opinion evidence to support the 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
There is no evidence in any VA medical record confirming the 
purported statement.  Moreover, even if there was, such 
statement does not provide a nexus to the veteran's period of 
active duty.  Further, the veteran has not presented, 
identified, or even alluded to the existence of any probative 
medical opinion-i.e., one that supports a relationship 
between a current psychiatric disability and service.  As 
noted above, for claims filed after October 31, 1990, no 
compensation shall be paid for any disability that is the 
result of an appellant's abuse of alcohol or drugs.  38 
C.F.R. § 3.301.  

The Board also observes that, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 
(2001), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 1110 (West 2002) does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  As the veteran 
currently has no service-connected disabilities.  The Court's 
holding is not applicable to the issue on appeal.

D.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's written and 
reported assertions; however, none of this evidence provides 
a basis for allowance of the denied claims.  As indicated 
above, the denial of his claims turns on the medical matters 
of diagnosis and/or a nexus to service-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.

For all the foregoing reasons, the veteran's claims for 
service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports any of the claims herein decided, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for claimed bilateral hearing loss is 
denied.

Service connection for myopia/presbyopia claimed as a 
bilateral eye disorder is denied.

Service connection for adjustment disorder with depressed 
mood claimed as depression is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


